 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 957 
In the House of Representatives, U. S.,

February 2, 2010
 
RESOLUTION 
Honoring Jimmie Johnson, 2009 NASCAR Sprint Cup Champion. 
 
 
Whereas Jimmie Kenneth Johnson, born in El Cajon, California, and a resident of Charlotte, North Carolina, successfully defended his Sprint Cup Championships from 2006, 2007, and 2008; 
Whereas Jimmie Johnson becomes the first driver in NASCAR history to win the Sprint Cup Championship in 4 consecutive seasons, surpassing the previous record of 3 straight by Cale Yarborough; 
Whereas Jimmie Johnson’s #48 Lowe’s Chevrolet is backed by the finest team in motorsports, including Crew Chief Chad Knaus, Team Owner Rick Hendrick, and Car Owner, and racing legend Jeff Gordon; 
Whereas Jimmie Johnson’s life story is the embodiment of the American dream, rising from humble roots to the pinnacle of his profession; 
Whereas Jimmie Johnson and his wife Chandra founded the Jimmie Johnson Foundation to provide assistance to disadvantaged children in pursuit of their dreams; 
Whereas Jimmie Johnson, now regarded as perhaps the greatest driver in the sport’s history, is universally regarded as humble and gracious, unaffected by the enormity of his achievements; and 
Whereas Jimmie Kenneth Johnson’s remarkable contributions to NASCAR and the communities of El Cajon, California, and Charlotte, North Carolina: Now, therefore, be it  
 
That the House of Representatives honors the historic achievements of Jimmie Kenneth Johnson and the #48 Lowe’s Chevrolet team. 
 
Lorraine C. Miller,Clerk.
